Case 3:19-cv-01743-Sl

Stephen Manning (SBN 013373)
stephen@innovationlawlab.org
Nadia Dahab (SBN 125630)
nadia@innovationlawlab.org
INNOVATION LAW LAB

333 SW Fifth Avenue #200
Portland, OR 97204

Telephone: +1 503 241-0035
Facsimile: +1 503 241-7733

Attorneys for Plaintiffs
(Additional counsel listed on signature page.)

Document 63 Filed 11/08/19 Page 1of6

Karen C. Tumlin (pro hac vice pending)
karen.tumlin@justiceactioncenter.org
Esther H. Sung (pro hac vice pending)
esther.sung@justiceactioncenter.org
JUSTICE ACTION CENTER

P.O. Box 27280

Los Angeles, CA 90027

Telephone: +1 323 316-0944

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON

PORTLAND DIVISION

JOHN DOE #1; JUAN RAMON MORALES;
JANE DOE #2; JANE DOE #3; IRIS
ANGELINA CASTRO; BLAKE DOE;
BRENDA VILLARRUEL; and LATINO
NETWORK,

Plaintiffs,

DONALD TRUMP, in his official capacity as
President of the United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; KEVIN MCALEENAN, in his
official capacity as Acting Secretary of the
Department of Homeland Security; U.S.
DEPARTMENT OF HEALTH AND

HUMAN SERVICES; ALEX M. AZAR II, in
his official capacity as Secretary of the
Department of Health and Human Services;
U.S. DEPARTMENT OF STATE;
MICHAEL POMPEO, in his official capacity
as Secretary of State; and UNITED STATES
OF AMERICA,

Defendants.

 

Case No.: 3:19-cv-01743-SB

DECLARATION OF JOAN WATSON-
PATKO IN SUPPORT OF PLAINTIFFS’
MOTION FOR A PRELIMINARY
INJUNCTION
Case 3:19-cv-01743-SI Document 63 Filed 11/08/19 Page 2 of 6

I, Joan Watson-Patko, declare as follows:

1. I am the Executive Director of the Oregon Primary Care Association (“OPCA”),
headquartered in Portland, Oregon. OPCA is a non-profit membership association, founded in 1984, with
a mission of leading the transformation of primary care to achieve health equity for all.

2. OPCA’s members are Oregon’s community health centers, also known as Federally
Qualified Health Centers (“FQHCs”), other safety net clinics, and those who support them. These
community health centers and clinics deliver integrated primary care, including dental and behavioral
health services, to over 430,000 Oregonians annually. Our members provide care to some of Oregon’s
most vulnerable populations, including one in four Oregon Health Plan (Medicaid) members.

3. OPCA believes that all individuals should have access to the essentials of life, regardless
of where they were born. As part of this vision, we support access to comprehensive, affordable health
care and provide technical assistance, training, and policy support to our members to achieve this vision.
We also partner with our members to advance the goals of health system transformation: better health,
better care, lower costs, and health equity.

4. We at OPCA are familiar with the Presidential Proclamation entitled “Presidential
Proclamation on the Suspension of Entry of Immigrants Who Will Financially Burden the
United States,” signed by President Trump on October 4, 2019 (the “Proclamation”).

5. We became aware of an Emergency Notice published by the State Department on
October 29, 2019, concerning a proposed “Methodology” for implementing the Proclamation.
Although the notice-and-comment period for the Notice was less than 48 hours long, we felt
compelled to submit a comment because the Proclamation undermines OPCA’s mission to
advance health equity. By mandating that visa applicants abroad buy health insurance, the
Proclamation effectively imposes a single factor wealth test that will disproportionately harm

people of color. The Proclamation also threatens to undermine the nation’s health and increase

Page 1 - DECLARTION OF JOAN WATSON-PATKO IN SUPPORT OF PLAINTIFFS’
MOTION FOR A PRELIMINARY INJUNCTION
Case 3:19-cv-01743-SI Document 63 Filed 11/08/19 Page 3 of 6

uncompensated care for hospitals by restricting immigrants’ ability to access comprehensive
health insurance that is lawfully available to them.

6. The Proclamation’s premise that lawful immigrants strain our nation’s healthcare
system is deeply mistaken. Lawful immigrants are not a burden to the nation’s healthcare
system. Indeed, evidence shows that lawful immigrants actually represent a “favorable”
insurance risk because they are often younger, healthier, or otherwise lower-than-average users
of health care services when compared to the general insured population. Lawful immigrants are
also net contributors to private health coverage and Medicare: they pay more in insurance
premiums than they receive in benefits. Lawful immigrants thus do not saddle the healthcare
system with higher costs.

7. The Proclamation puts the nation’s health at risk by restricting eligible individuals
from accessing comprehensive health insurance, in direct violation of Congressional intent.

8. According to the Proclamation, intending lawful immigrants may not enter the
United States unless they demonstrate sufficient “financial resources” to cover their reasonably
foreseeable health care costs, or are “covered by approved health insurance.”

9. The Proclamation’s list of “approved health insurance” does not include publicly
funded health benefits such as Medicaid, the Children’s Health Insurance Program (CHIP), or
“subsidized” comprehensive plans offered through the Affordable Care Act (ACA)
marketplaces that Congress has explicitly made available to lawful immigrants. Congress’s
purpose in creating these publicly funded health benefits is to improve the overall health of the
country by guaranteeing everyone a minimum level of health care. With this purpose in mind,
Congress specifically chose to make lawful immigrants, including new and recently arrived

immigrants, eligible for Medicaid, CHIP, and subsidized comprehensive coverage under the

Page 2- DECLARTION OF JOAN WATSON-PATKO IN SUPPORT OF PLAINTIFFS’
MOTION FOR A PRELIMINARY INJUNCTION
Case 3:19-cv-01743-SI Document 63 Filed 11/08/19 Page 4of 6

ACA.

10. The majority of the Proclamation’s “approved health insurance” options are not
practically available to immigrants, such as Medicare, which requires that an individual be 65
years or older and have lived in the U.S. continuously for at least five years. Similarly, while the
Proclamation approves “employer-sponsored plans,” coverage under these plans is often not
immediately available because employers implement a federally authorized waiting period that
can last up to 90 days. Additionally, while the Proclamation lists “family member plans” as an
“approved health insurance” option, family member plans only cover spouses and children
under the age of 27.

11. The only “approved health insurance” options in the Proclamation that are
practically available to immigrants are short-term limited duration insurance (“STLDI’”) and
other similarly noncomprehensive plans. The Proclamation therefore restricts access to
comprehensive health insurance and instead forces immigrants to subscribe to short-term
insurance plans that provide minimal coverage.

12. Pushing immigrants toward these short-term insurance plans fundamentally
undermines health equity by depriving individuals of adequate health coverage. It also puts the
nation’s health at greater risk. STLDI plans are noncomprehensive plans that leave people
underinsured or effectively uninsured when medical concerns arise. STLDI plans may not cover
routine medical expenses, such as the cost of prescription drugs, and may not cover emergency
medical expenses, such as costs associated with hospitalization. Short-term insurance plans are
frequently referred to as “junk plans” because they fail to meaningfully provide insurance
coverage, including refusing to cover individuals’ pre-existing medical conditions. “Visitor

health insurance” plans share many of the same characteristics.

Page 3 - DECLARTION OF JOAN WATSON-PATKO IN SUPPORT OF PLAINTIFFS’
MOTION FOR A PRELIMINARY INJUNCTION
Case 3:19-cv-01743-SI Document 63 Filed 11/08/19 Page 5of6

13. Under the ACA, comprehensive health insurance plans must cover a range of
“essential health benefits,” including coverage of patients’ pre-existing medical conditions. The
same requirements do not apply to STLDI and visitor insurance plans. Such plans thus regularly
fail to provide coverage for prenatal and maternity care, prescription drugs, mental health care,
preventive care, and certain types of accidental injury.

14. Importantly, virtually all STLDI and visitor insurance plans do not cover
individuals who have pre-existing medical conditions. This restriction means that a patient with
an existing condition is either ineligible for an STLDI plan or will be uninsured for any health
services he receives for his pre-existing condition. Similarly, STLDI plans may deny coverage
to women if they have been or plan to become pregnant; to individuals who have been
diagnosed or treated for conditions such as cancer, diabetes, hepatitis, or HIV/AIDS; and to
individuals who have a history of mental health or substance use disorders.

15. State governments have consistently expressed concerns about short-term health
insurance plans. The state of Oregon does not allow STLDI plans to be offered for more than
three months because STLDI plans are not comprehensive and do not provide adequate
coverage. California, Massachusetts, New Jersey, and New York prohibit the sale of short-term
health insurance policies that fail to provide coverage for pre-existing conditions. Other states
including Colorado, Connecticut, Delaware, Hawaii, Illinois, Maine, Maryland, New Mexico,
Rhode Island, Vermont, and Washington have imposed even tighter restrictions on the sale of
short-term health insurance.

16. | The Proclamation claims to be motivated by a concern for uncompensated care
costs and the unreimbursed expenses for health services that hospitals provide to their patients.

Yet by forcing immigrants to use short-term, non-comprehensive insurance plans rather than the

Page 4 - DECLARTION OF JOAN WATSON-PATKO IN SUPPORT OF PLAINTIFFS’
MOTION FOR A PRELIMINARY INJUNCTION
Case 3:19-cv-01743-SI Document 63 Filed 11/08/19 Page 6 of 6

comprehensive insurance for which they are eligible, the Proclamation actually risks increasing
these uncompensated care costs to healthcare providers. Moreover, by pushing lawful
immigrants to pay for short-term rather than comprehensive insurance, the Proclamation would
actually increase the number of individuals who are unable to afford necessary health care costs
because their medical needs are not covered by these barebones plans.

17. | OPCA supports a nation where all are truly equal — including in their access to
critical health services. The Proclamation undermines our mission to promote health equity for
all by imposing an unwarranted barrier to lawful migration that also threatens to jeopardize our
nation’s overall health.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on November 7, 2019 at Portland, Oregon.

J ec

Page 5 - DECLARTION OF JOAN WATSON-PATKO IN SUPPORT OF PLAINTIFFS’
MOTION FOR A PRELIMINARY INJUNCTION
